Title: To James Madison from Thomas Munroe, 20 December 1821
From: Munroe, Thomas
To: Madison, James


                
                    Sir
                    Washington 20th. December 1821
                
                My Son, Thomas, now in the 24th year of his age, who was educated at Yale College, and afterwards studied law, having always evinced, and still continuing to have so decided a preference of the military, to all other professions, that his mother and myself have yielded to his wishes; and he will shortly proceed to St. Petersburg to offer his services to the Emperor of Russia; with the explicit understanding that his object is to obtain a Military Education, at his own expense, that he may be useful to his own Country, to which he is to be at liberty to return at pleasure, unrestrained by any allegiance or other obligations, except an Oath of fidelity whi[l]st he may be employed in the Russian service. This Mr Politica, who has entered warmly into my Sons views, says is all that will be expected by his Government.
                The testimonials and kind interest in favor of my Son by the Executive, Mr Adams & Mr Pinkney, former ministers to Russia, and some other distinguished American Characters, now at the Seat of Government, together with all the Foreign ministers and Charge des Affaires, are very flattering, do him much honor, and will, it is believed, put him on a favorable and advantageous footing in a foreign Country; but we are told by Mr. Politica and others what indeed, both my Son & myself, are very confident of, that nothing would be so useful to him as something that you, Sir, might be pleased to say of a young American on such an occasion, addressed either to the Emperor himself (which Mr. Politica says would be received with great deference from you, Sir, or from Mr Jefferson) or if preferred by you, to Count Nesselrode, Mr. Middleton, our minister at St. Petersburg, or to him, Mr Politica.
                If I have been too presuming in thus addressing you, Sir, I trust that the interesting nature of the subject to a parents feelings, and the high value I should place on any thing that you might be pleased to say on it will plead my excuse. I have the honor to be with the highest respect & veneration Sir Yr mo Obt Servt
                
                    Thomas Munroe
                
                
                    P.S. I take the liberty of enclosing a Copy of Mr Adams’s Letter. All the others are nearly like it in substance.
                
            